Citation Nr: 0504380	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left foot 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right foot 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
right hip disorder prior to December 31, 2003 and in excess 
of 10 percent from December 31, 2003.

5.  Entitlement to an increased (compensable) rating for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had many years of service in the Alabama Air 
National Guard (AARNG) between 1979 and 1993, including, in 
pertinent part, a period of active duty for training 
(ACDUTRA) between February and March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed a 20 percent rating for 
a low back disorder, a 10 percent rating for a left foot 
disorder, a 10 percent rating for a right foot disorder, a 
noncompensable rating for a left hip disorder, and a 
noncompensable rating for a right hip disorder.  The veteran 
filed a timely appeal to these adverse determinations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In reviewing the veteran's claims file, the Board observes 
that on his VA Form 9 substantive appeal, received by VA in 
July 2001, the veteran requested a personal hearing at the 
Montgomery, Alabama RO to be held via videoconference before 
a Veterans Law Judge from the Board, and such a hearing was 
held in November 2001.  The veteran's claim was then 
certified to the Board for appellate review.  However, 
subsequent to this certification, the Veterans Law Judge who 
presided over the veteran's Travel Board hearing ceased her 
employment with the Board.  The veteran was apprised of this 
fact in a letter from the Board dated in January 2005.  He 
was also informed that the law provides that the Veterans Law 
Judge who conducts a hearing in a case shall participate in 
the final determination of a veteran's claim, and was asked 
whether he wished to exercise his right to testify at a new 
hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 ("The Member or Members who 
conduct the [Board] hearing shall participate in making the 
final determination of the claim...").  In a response received 
by the Board in February 2005, the veteran indicated that he 
wished to testify at a new videoconference hearing at the RO 
before a Veterans Law Judge.

In light of the foregoing, the Board finds that the veteran 
must be rescheduled for another hearing.  Therefore, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge from the Board of 
Veterans' Appeals at the next available 
opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




